CORRECTED ORDER
The Disciplinary Review Board having filed a report with the Supreme Court recommending that ARTHUR B. COOPER, of HILO, HAWAII, who was admitted to the bar of this State in *2611977, and who was temporarily suspended from practice on August 27, 1992, and who remains suspended at this time, be suspended from the practice of law for a period of three years based on respondent’s guilty plea to one count of bank fraud, in violation of 18 U.S.C.A. § 1344, and one count of aiding and abetting income tax evasion, in violation of 26 U.S.C.A § 7201 and 18 U.S.C.A. § 2;
And the Disciplinary Review Board further recommending that prior to reinstatement respondent provide a psychiatric report attesting to his fitness to practice law and that on restoration respondent be barred from practicing law as a sole practitioner;
And good cause appearing;
It is ORDERED that the report and recommendation of the Disciplinary Review Board are hereby adopted and respondent is suspended from the practice for a period of three years, retroactive to August 26, 1992, and until the further Order of the Court; and it is further
ORDERED that the Decision and Recommendation of the Disciplinary Review Board, together with this Order and the full record of the matter, be added as a permanent part of the file of said ARTHUR B. COOPER as an attorney at law of the State of New Jersey; and it is further
ORDERED that ARTHUR B. COOPER be and hereby is restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that respondent comply with Administrative Guideline No. 23 of the Office of Attorney Ethics dealing with suspended, disbarred or resigned attorneys; and it is further
ORDERED that ARTHUR B. COOPER reimburse the Disciplinary Oversight Committee for appropriate administrative costs, and it is further
*262ORDERED that prior to submitting a petition for restoration, respondent provide a psychiatric report attesting to his fitness to practice law, and it is further
ORDERED that on restoration to practice respondent not practice law as a sole practitioner, until further Order of the Court.